Case 7:19-cv-00788-EKD-RSB Document 11 Filed 03/13/20 Page 1 of 3 Pageid#: 72




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Roanoke Division

CHS INC. d/b/a COMMONWEALTH                        )
LINEN SERVICES                                     )
                                                   )
                Plaintiff,                         )
                                                   )
v.                                                 )       Case No.: 7:19-cv-00788
                                                   )
ABM HEALTHCARE SUPPORT                             )
SERVICES, INC.                                     )
                                                   )
                Defendant.                         )
                                                   )
                                                   )
ABM HEALTHCARE SUPPORT                             )
SERVICES, INC.                                     )
                                                   )
                Third Party Plaintiff              )
                                                   )
v.                                                 )
                                                   )
THE RECTOR AND VISITORS OF THE                     )
UNIVERSITY OF VIRGINIA                             )
                                                   )
                Third Party Defendant              )

               THIRD PARTY DEFENDANT THE RECTOR AND VISITORS
               OF THE UNIVERSITY OF VIRGINIA’S MOTION TO DISMISS

       COMES NOW, Third Party Defendant The Rector and Visitors of the University of

Virginia (“UVA”), by counsel, and moves to dismiss the Third Party Plaintiff’s Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(6) and 14. The reasons and authority for this

Motion are set forth with particularity in the accompanying Memorandum in Support.

       WHEREFORE, UVA respectfully requests that the Court grant its Motion, dismiss the

Third Party Complaint with prejudice, and award UVA any such further relief the Court deems

appropriate.
Case 7:19-cv-00788-EKD-RSB Document 11 Filed 03/13/20 Page 2 of 3 Pageid#: 73




                                             Respectfully submitted,

                                             THE RECTOR AND VISITORS OF THE
                                             UNIVERSITY OF VIRGINIA



                                             By:    /s/ Harold E. Johnson
                                                           Of Counsel

Harold E. Johnson, Esquire (VSB No. 65591)
Meredith M. Haynes, Esquire (VSB No. 80163)
WILLIAMS MULLEN
Williams Mullen Center
200 South 10th Street (23219)
PO Box 1320
Richmond, VA 23218-1320
Email: hjohnson@williamsmullen.com
Email: mhaynes@williamsmullen.com
Counsel for The Rector and Visitors of the University of Virginia




                                                2
Case 7:19-cv-00788-EKD-RSB Document 11 Filed 03/13/20 Page 3 of 3 Pageid#: 74




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 13th day of March, 2020, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following:

John D. McGavin, Esquire (VSB No. 21794)
Bancroft, McGavin, Horvath & Judkins, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, VA 22030
Telephone: (703) 385-1000
Fax: (703) 385-1555
jmcgavin@bmhjlaw.com
Counsel for Defendant/Third Party Plaintiff

Elizabeth G. Perrow, Esq.
J. Benjamin Rottenborn, Esq.
Woods Rogers PLC
P.O. Box 14125
Roanoke, VA 24038-4125
eperrow@woodsrogers.com
brottenborn@woodsrogers.com
Counsel for Plaintiff


/s/ Harold E. Johnson
Harold E. Johnson, Esquire (VSB No. 65591)
Meredith M. Haynes, Esquire (VSB No. 80163)
WILLIAMS MULLEN
Williams Mullen Center
200 South 10th Street (23219)
PO Box 1320
Richmond, VA 23218-1320
Email: hjohnson@williamsmullen.com
Email: mhaynes@williamsmullen.com
Counsel for The Rector and Visitors of the University of Virginia




                                                 3
